

116 HR 2767 IH: Supporting Eating disorders Recovery through Vital Expansion Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2767IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Moulton (for himself and Mr. Mast) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for eating disorders treatment for members and
			 certain former members of the uniformed services, and dependents of such
			 members, and for other purposes.
	
 1.Short titleThis Act may be cited as the Supporting Eating disorders Recovery through Vital Expansion Act or the SERVE Act. 2.FindingsCongress finds the following:
 (1)Eating disorders affect approximately 30,000,000 Americans, including individuals from every age, gender, body size, race, and socioeconomic status.
 (2)Eating disorders include anorexia nervosa, bulimia nervosa, binge-eating disorder, avoidant/restrictive intake disorder, and Other Specified Feeding or Eating Disorders.
 (3)Eating disorders result in the highest mortality rate of any psychiatric illness, and the suicide rate for individuals with such disorders is 23 percent higher than the suicide rate for the general population.
 (4)Research demonstrates that— (A)eating disorders often co-occur with complex medical conditions, mental illnesses, and substance use disorders; and
 (B)up to 35 percent of individuals with a substance use disorder have a co-occurring eating disorder. (5)Studies indicate that there is a higher prevalence of eating disorders among members of the Armed Forces and veterans than among the general population.
 (6)Family members of members of the Armed Forces have a higher prevalence of eating disorders than the general population, with 20 percent of children of members of the Armed Forces found at risk of developing an eating disorder.
 (7)Research has found a significant relationship between eating disorders and members of the Armed Forces and veterans with a history of post-traumatic stress and sexual trauma.
 (8)Female members of the Armed Forces have a particularly high risk for an eating disorder, as studies have found that 16 percent of such members have an eating disorder and 34 percent of such members are at risk of developing an eating disorder.
 3.Eating disorders treatment for dependentsSection 1077 of title 10, United States Code, is amended— (1)in subsection (a)(5), by inserting , including, in accordance with subsection (i), eating disorders after chronic conditions; and
 (2)by adding at the end the following new subsection:  (i) (1)The provision of health care services for an eating disorder under subsection (a)(5) shall include treatment at facilities providing the following hospital-based or freestanding services:
 (A)Inpatient services. (B)Residential services.
 (C)Partial hospitalization services. (D)Intensive outpatient services.
 (E)Outpatient services. (2)A dependent may be provided health care services for an eating disorder under subsection (a)(5) without regard to—
 (A)the age of the dependent; and (B)whether the dependent has a primary diagnosis of such disorder.
 (3)In this section, the term eating disorder has the meaning given that term in the Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (or successor edition), published by the American Psychiatric Association..
 4.Identification and treatment of eating disorders for members of the Armed ForcesSection 1090 of title 10, United States Code, is amended— (1)by striking The Secretary of Defense and inserting the following:
				
 (a)Identification and treatment of eating disorders and drug and alcohol dependenceThe Secretary of Defense; (2)by inserting have an eating disorder or before are dependent on drugs or alcohol; and
 (3)by adding at the end the following new subsections:  (b)Facilities available to individuals with eating disordersFor purposes of this section, necessary facilities described in subsection (a) shall include the facilities described in section 1077(i)(1).
 (c)Eligibility for treatmentThe Secretary of Defense, and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy, may not deny a member of the armed forces treatment for an eating disorder on the basis that such disorder is not the primary diagnosis of such member.
 (d)Eating disorder definedIn this section, the term eating disorder has the meaning given that term in section 1077(i)(3).. 5.Mental health early identification trainingSection 1090a of title 10, United States Code, is amended—
 (1)in subsection (b)— (A)by striking and at the end of paragraph (1);
 (B)by striking the period and inserting ; and at the end of paragraph (2); and (C)by adding at the end the following new paragraph:
					
 (3)encourage commanders and supervisory personnel to undertake mental health early identification training.; and
 (2)in subsection (e), by adding at the end the following new paragraph:  (4)The term mental health early identification training means a training designed to educate the trainee on—
 (A)warning signs and symptoms of mental health illness, including an eating disorder; and (B)how to refer an individual for mental health treatment.
						.
			6.Expedited access to mental health care
 (a)Facilities providing mental health servicesChapter 55 of title 10, United States Code, is amended by inserting after section 1095g the following new section:
				
					1095h.Expedited approval of certain facilities providing mental health services
 The Secretary shall prescribe regulations to establish that a facility may receive expedited authorization to provide services under this chapter if—
 (1)such facility is affiliated with a facility or provider authorized to provide services under this chapter; and
 (2)such facility only provides mental health services.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1095g the following new item:
				
					
						1095h. Expedited approval of certain facilities providing mental health services..
			